DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
The examiner notes that the Information Disclosure Statement (IDS) filed 7 November 2021 indicates that references 2 through 5 listed under the “Non-Patent Literature Documents”, i.e. English language translations of Feng et al. CN 206057081, Hou et al. CN 106769423, Cen et al. CN 206671062, and Chen et al. CN 108225927, have been included but do not appear to be included as NPL documents along with the IDS itself. However, because such translations are readily accessible, the examiner has included copies herewith to indicate that such documents have been considered (listed under Non-Patent Documents on PTO-892 as being English translations of Foreign Patent Documents) with the other listed documents on said IDS. Thus, because all documents thereon have been considered by the examiner, a signed and dated copy of the IDS filed 7 November 2021 is attached herewith.

Claim Objections
Claim 8 is objected to because of the following informalities:
As to claim 8: Line 1 of the claim recites in part, “A method to tensile testing materials” and appears to be grammatically incorrect due to the recitation of “to” between the words “method” and “testing”. A possible correction could be to recite instead --A method of tensile testing materials--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. CN 206057081 (hereafter Fang), prior art of record as indicated in the IDS filed 7 November 2021, in view of Hou et al. CN 106769423 (hereafter Hou), prior art of record as indicated in the IDS filed 7 November 2021.
As to claim 1: Fang discloses a tensile test fixture for testing materials with low transverse strength (fig. 1 - the depicted apparatus is considered to be a tensile test fixture as disclosed in ¶ 6 and 7 of the included English translation) comprising:
a bearing plate (1; fig. 1 and see ¶ 23) and a T-plate (3; fig. 1 and see ¶ 23 - the depicted plate is considered to be a T-plate because without any further structural significance associated with the prefix “T”, the label is considered textual in nature and accordingly the plate depicted is considered to be equivalent to a “T-plate”), wherein the bearing plate (1) and the T-plate (3) are spaced apart from each other (fig. 1) by at least two threaded rods (2; fig. 1 - the rods space the plates 1 and 3 apart as depicted); and
a lock plate (fig. 1 - the examiner notes that the specification of Fang contradicts figure 1 - see, for example, ¶ 18 which refers to element 12 as a spacer and ¶ 23 which refers to a through hole 11 - thus the examiner will refer to both the figure and the cited portions of the specification when possible to obviate any ambiguity between elements 11 and 12 of fig. 1) mounted to a surface of the bearing plate (fig. 1 - the lock plate depicted in fig. 1 is mounted to the surface of plate 1 with an aperture therebetween) and comprising an aperture (see the aperture depicted in fig. 1 between the two depicted portions of the lock plate) defined therethrough (¶ 23 regarding the hole that allows a lead screw to pass therethrough);
wherein a test specimen is operable to be received through an aperture in the bearing plate and the aperture in the lock plate (¶ 28 - nuts 5 and 6 are utilized when a test specimen is received through the aperture 12 in the bearing plate 1 that is depicted in fig. 1 and also passes through the opening between the depicted portions of the lock plate that is depicted as being disposed on either side of the aperture).
Fang does not explicitly teach that the tensile test fixture comprises a bearing plate comprising a slot extending from an edge of the bearing plate to the center of the bearing plate; and wherein a test specimen is operable to be received through a central aperture defined by the slot in the bearing plate.
Hou teaches a bearing plate (2-5; fig. 2b) comprising a slot extending from an edge of the bearing plate to the center of the bearing plate (fig. 2a depicts the section 2-5 with a slot 2-4); and wherein a test specimen is operable to be received through a central aperture defined by the slot in the bearing plate (figs. 1 and 5 - the test specimen 3-4 is depicted as being received through the aperture section of slot 2-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fang by modifying the bearing plate of Fang to have a slot extending from an edge of the bearing plate to the center of the bearing plate and wherein a test specimen is operable to be received through a central aperture defined by the slot in the bearing plate because such a modification allows for a large contact surface with the slot portion such that, during a tensile test, the force on the bottom of the fixture body of the testing device can be reduced and thus can minimize damage thereto, such as noted in Hou ¶ 32. 

As to claim 2: Fang as modified by Hou teaches the tensile test fixture of claim 1, wherein the bearing plate (1 of Fang) and the T-plate (3 of Fang) each comprise at least two threaded apertures operable to receive a corresponding number of the threaded rods (2 of Fang; as depicted in fig. 1, the nuts 5 and 6 as depicted maintain the position of the threaded rods 2 and each is associated with an aperture considered to be a threaded aperture such that the rods may pass therethrough), and wherein the threaded rods can be rotated to adjust the distance between the bearing plate and the T-plate (¶ 28 of Fang notes that position of the tensile testing device may be accomplished via the action of nuts 5 and 6 move the relative positions of the plates 1 and 3 as disclosed).

As to claim 4: Fang as modified by Hou teaches the tensile test fixture of claim 1, wherein the lock plate (11 of Fang as depicted in fig. 1) is a two-part plate (fig. 1 of Fang) and each half of the two-part lock plate comprises half of the lock plate aperture (when assembled as disclosed in Fang ¶ 25 and 26, each half of the two-part lock plate 11 comprises half of the aperture depicted in fig. 1), and wherein the lock plate is operable to be received around the test specimen (Fang ¶ 28 discloses a test specimen that may be attached to be received by the lock plate assembly when testing is carried out).

As to claim 5: Fang as modified by Hou teaches the tensile test fixture of claim 4, wherein the lock plate (11 of Fang as depicted in fig. 1) is mounted on a distal surface of the bearing plate (1 of Fang; see fig. 1 regarding the relative position of the lock plate compared to the bearing plate 1).

As to claim 6: Fang as modified by Hou teaches the tensile test fixture of claim 4, wherein the aperture of the lock plate (the aperture formed when assembled as disclosed in Fang ¶ 28, from half of the two-part lock plate 11) is operable to correspond to the size and the shape of the test specimen (the two parts of the lock plate 11 of Fang are adjustable as disclosed in ¶ 28 and accordingly is considered to be operable to correspond to the size and shape of a test specimen that is inserted between the halves of said lock plate halves).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. CN 206057081 (hereafter Fang), prior art of record as indicated in the IDS filed 7 November 2021, in view of Hou et al. CN 106769423 (hereafter Hou), prior art of record as indicated in the IDS filed 7 November 2021, as applied to claim 2 above, and further in view of Chen et al. CN 108225927 (hereafter Chen).
As to claim 3: Fang as modified by Hou teaches all of the limitations of the claimed invention as described above regarding claim 2, including a bearing plate (1 of Fang) and a T-plate (3 of Fang), but does not explicitly teach:
wherein the bearing plate and the T-plate are each square-shaped and each comprise four threaded apertures located proximate to the corners of the plates.
Chen teaches a tensile testing apparatus (fig. 1 and see ¶ 16 of the included English translation) with a bearing plate (3; fig. 1 - the plate is considered in combination equivalent to the bearing plate 1 of Fang) and a T-plate (1; fig. 1 - the plate is considered in combination equivalent to the T-plate 3 of Fang) that are each square-shaped (figs. 2 and 3 - see also ¶ 15 which notes that each of plate 1 and plate 3 are square plates) and each comprise four threaded apertures located proximate to the corners of the plates (as depicted in figs. 2 and 3, there are four threaded apertures located proximate to the corners of the plates as disclosed in ¶ 41).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Fang as modified by Hou such that the plates of Fang are square and each comprise four threaded apertures located proximate to the corners of the plates because such a configuration is an art recognized means of achieving the useful and predictable result of uniform tensile force applied to a test specimen such as noted in Chen ¶ 45 and provides for a speedy tensile test that is accurate and reliable as further suggested in Chen ¶ 58.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. CN 206057081 (hereafter Fang), prior art of record as indicated in the IDS filed 7 November 2021, in view of Hou et al. CN 106769423 (hereafter Hou), prior art of record as indicated in the IDS filed 7 November 2021, as applied to claim 6 above, and further in view of Cen et al. CN 206671062 (hereafter Cen), prior art of record as indicated in the IDS filed 7 November 2021.
As to claim 7: Fang as modified by Hou teaches all of the limitations of the claimed invention as described above regarding claim 6, including an aperture of a lock plate (the aperture formed when assembled as disclosed in Fang ¶ 28, from half of the two-part lock plate 11), but does not explicitly teach that the aperture of the lock plate is round.
Cen teaches a tensile test fixture (see ¶ 16 of the included English translation) wherein the aperture of a lock plate (3; fig. 1) is round (element 3 has an aperture 3-1 with a round cross-section as depicted in fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Fang as modified by Hou such that the aperture of the lock plate of Fang is round because such a shape is useful for attaching to cylindrical structures such as the wheel cylinder 7 disclosed in ¶ 28 of Cen which allows for installation of pairs of test fixtures to carry out tensile testing as also disclosed in ¶ 28 of Cen. Such a shape may thus be advantageous when the fixing structures of a tensile testing device are cylindrical or circular and would allow for tight fitting between pieces therein such that the fixture portions do not move during testing.

Allowable Subject Matter
Claims 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 8: The prior art of record does not disclose or render obvious to the skilled artisan a method of testing materials (see the claim objection of the instant claim regarding the recitation of “A method to tensile testing materials” [emphasis added] and how the examiner is interpreting the instant claim to recite instead --A method of tensile testing materials-- [emphasis added]) with low transverse strength, the method comprising providing an upper fixture and a lower fixture, each fixture comprising (emphasis added) a bearing plate comprising a slot extending from an edge of the bearing plate to the center of the bearing plate and a T-plate, a lock plate mounted to a surface of the bearing plate, loading the upper fixture and the lower fixture into a universal testing machine, inserting a test specimen comprising an anchor at each end (emphasis added) into the slots in the edges of the bearing plates of the upper fixture and the lower fixture, securing the lock plates of the upper fixture and (emphasis added) the lower fixture around the test specimen received in the slots in the edges of the bearing plates, and tensile testing the aligned test specimen in the universal testing machine, when considered in combination with the other limitations recited in the instant claim.
In particular, Saleem US Pat 9,726,657 B2, considered to be the closest available prior art regarding the limitations of claim 8 when considered in combination with the other recited prior art documents, may be considered to teach at least a universal testing machine (300; fig. 3 and see col. 2, lines 56-59) with an upper fixture (320a; fig. 3a and see col. 5, lines 2-5) and a lower fixture (320b; fig. 3a and see col. 5, lines 2-5), but there does not appear to be any disclosure or fair suggestion to the person of ordinary skill in the art to modify Saleem nor the other cited prior art documents to arrive at Applicant’s claimed invention that requires loading an upper fixture and lower fixture into the universal testing machine and also inserting a test specimen that must itself comprise an anchor at each end into the slots in the edges of the bearing plates of the upper fixture and the lower fixture as well as securing the lock plates of the upper fixture and the lower fixture around the test specimen received in the slots in the edges of the bearing plates of the upper fixture and the lower fixture to tensile test the aligned test specimen in the universal testing machine, when considered in combination with the other limitations recited in the instant claim.
As to claims 9-10: Each of said claims depends directly from claim 8 and accordingly each is indicated allowable at least by virtue of their respective dependency upon an allowable independent claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856      

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856